Delaware Pooled® Trust The International Fixed Income Portfolio (the "Portfolio") Supplement to the Portfolio’s Prospectus dated March 1, 2011 At a meeting held on February 15-17, 2011, the Board of Trustees of Delaware Pooled Trust (the "Trust") voted to eliminate a fee on accounts of shareholders who, in the aggregate, have less than $1 million invested in the Portfolio for reasons other than market reductions in net asset value effective April 22, 2011. Until April 22, 2011, the following information replaces the third paragraph in the section entitled, “How to Purchase Shares – Minimum Investments” in the Portfolio’s Prospectus. “Certain types of shareholders may invest in the Portfolio without meeting the minimum initial investment of $1 million. Existing beneficial shareholders of the Portfolio whose shares were formerly held through an omnibus account and who wish to continue as shareholders of the Portfolio, beneficial shareholders whose shares are scheduled to be held in the future through an omnibus account, shareholders that have institutional accounts managed by the Manager’s affiliate, Delaware Investment Advisers, a series of Delaware Management Business Trust, and portfolio managers of the Portfolio seeking to invest in Portfolio they manage, may invest in the Portfolio without meeting the minimum initial investment of $1 million. However, such smaller accounts may cause the Portfolio to incur additional transfer agency and other costs. In order to offset such costs, (1) the Manager may voluntarily agree to waive its management fee and reduce other expenses with respect to the Portfolio; or (2) Delaware Pooled® Trust may assess an annual fee (currently set at $70) on shareholder accounts that fall below the $1 million minimum, for reasons other than market reductions in net asset value. The annual fee, which is paid by investors to the Portfolio, will be assessed on a per shareholder basis so each shareholder will be assessed only one fee regardless of the number of accounts s/he may have.” Additionally, until April 22, 2011, the third paragraph under “Redemption of Shares – Important Redemption Information” is deleted. Investments in the Portfolio are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolio, the repayment of capital from the Portfolio, or any particular rate of return. This supplement is dated March 1, 2011. Delaware Pooled® Trust The Core Focus Fixed Income Portfolio The Core Plus Fixed Income Portfolio The Emerging Markets Portfolio The Emerging Markets Portfolio II The Focus Smid-Cap Growth Equity Portfolio The Global Fixed Income Portfolio The Global Real Estate Securities Portfolio The High-Yield Bond Portfolio The International Equity Portfolio The Labor Select International Equity Portfolio The Large-Cap Growth Equity Portfolio The Large-Cap Value Equity Portfolio The Real Estate Investment Trust Portfolio II The Select 20 Portfolio (collectively, the "Portfolios") Supplement to the Portfolios' Prospectus dated March 1, 2011 At a meeting held on February 15-17, 2011, the Board of Trustees of Delaware Pooled Trust (the "Trust") voted to eliminate a fee on accounts of shareholders who, in the aggregate, have less than $1 million invested in the Portfolios for reasons other than market reductions in net asset value effective April 22, 2011. Until April 22, 2011, the following information replaces the third paragraph in the section entitled, “How to Purchase Shares – Minimum Investments” in the Portfolios’ Prospectus. “Certain types of shareholders may invest in the Portfolios without meeting the minimum initial investment of $1 million. Existing beneficial shareholders of the Portfolios whose shares were formerly held through an omnibus account and who wish to continue as shareholders of the Portfolios, beneficial shareholders whose shares are scheduled to be held in the future through an omnibus account, shareholders that have institutional accounts managed by the Manager’s affiliate, Delaware Investment Advisers, a series of Delaware Management Business Trust, and portfolio managers of the Portfolios seeking to invest in Portfolios they manage, may invest in the Portfolios without meeting the minimum initial investment of $1 million. However, such smaller accounts may cause the Portfolios to incur additional transfer agency and other costs. In order to offset such costs, (1) the Manager may voluntarily agree to waive its management fee and reduce other expenses with respect to a particular Portfolio; or (2) Delaware Pooled® Trust may assess an annual fee (currently set at $70) on shareholder accounts that fall below the $1 million minimum, for reasons other than market reductions in net asset value. The annual fee, which is paid by investors to the Portfolios, will be assessed on a per shareholder basis so each shareholder will be assessed only one fee regardless of the number of accounts s/he may have.” Additionally, until April 22, 2011, the third paragraph under “Redemption of Shares – Important Redemption Information” is deleted. Investments in the Portfolios are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Portfolios, the repayment of capital from the Portfolios, or any particular rate of return. This supplement is dated March 1, 2011. DELAWARE POOLED® TRUST MARCH 1, 2 011 U.S. EQUITIES The Large-Cap Growth Equity Portfolio The Large-Cap Value Equity Portfolio The Focus Smid-Cap Growth Equity Portfolio The Real Estate Investment Trust Portfolio II The Select 20 Portfolio INTERNATIONAL EQUITIES The International Equity Portfolio The Labor Select International Equity Portfolio The Emerging Markets Portfolio The Emerging Markets Portfolio II The Global Real Estate Securities Portfolio U.S. FIXED INCOME The Core Focus Fixed Income Portfolio The High-Yield Bond Portfolio The Core Plus Fixed Income Portfolio INTERNATIONAL FIXED INCOME The Global Fixed Income Portfolio The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Delaware Pooled® Trust Prospectus March 1, 2011 This Prospectus offers 14 Portfolios. Each Portfolio provides a no-load investment alternative for institutional clients and high net worth individuals. Delaware Pooled Trust (Trust) is designed to meet the investment needs of discerning institutional investors and high net worth individuals who desire experienced investment management and place a premium on personal service. EQUITY ORIENTED FIXED INCOME ORIENTED The Large-Cap Growth Equity Portfolio The Core Focus Fixed Income Portfolio The Large-Cap Value Equity Portfolio The High-Yield Bond Portfolio The Focus Smid-Cap Growth Equity Portfolio The Core Plus Fixed Income Portfolio The Real Estate Investment Trust Portfolio II The Global Fixed Income Portfolio The Select 20 Portfolio The International Equity Portfolio The Labor Select International Equity Portfolio The Emerging Markets Portfolio The Emerging Markets Portfolio II The Global Real Estate Securities Portfolio1 1 The Global Real Estate Securities Portfolio offers two classes of shares. This Prospectus relates only to The Global Real Estate Securities Portfolio Original Class shares. Table of contents Portfolio summaries The Large-Cap Growth Equity Portfolio Page 1 The Large-Cap Value Equity Portfolio 4 The Focus Smid-Cap Growth Equity Portfolio 7 The Real Estate Investment Trust Portfolio II 10 The Select 20 Portfolio 14 The International Equity Portfolio 17 The Labor Select International Equity Portfolio 21 The Emerging Markets Portfolio 25 The Emerging Markets Portfolio II 29 The Global Real Estate Securities Portfolio 33 The Core Focus Fixed Income Portfolio 37 The High-Yield Bond Portfolio 41 The Core Plus Fixed Income Portfolio 44 The Global Fixed Income Portfolio 48 Information about the purchase and redemption of Portfolio shares, taxes, and payments to intermediaries 52 Additional Investment Information 53 Risk Factors 59 Management of the Trust 65 Shareholder Services 73 How to Purchase Shares 74 Redemption of Shares 76 Other Purchase and Redemption Considerations 78 Valuation of Shares 81 Dividends, Distributions, and Taxes xx Financial Highlights 83 Additional information 99 Portfolio summary: The Large-Cap Growth Equity Portfolio What is the Portfolio’s investment objective? The Large-Cap Growth Equity Portfolio seeks capital appreciation. What are the Portfolio’s fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual portfolio operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.55% Distribution and service (12b-1) fees none Other expenses 0.10% Total annual portfolio operating expenses 0.65% Fee waivers and expense reimbursements
